             Case 3:20-cv-06153-RAJ Document 10 Filed 04/27/21 Page 1 of 2



1    Harvey Grad
     Harvey Grad, PS
2    323 Queen Anne Ave. N., Ste. 102
3
     Seattle, WA 98109
     C 206.409.9504
4    O 206.331.3927
     Attorney for Plaintiff
5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7
                                        AT SEATTLE
8

9    KASEY JAMES VELLA,
                                                            Case No.: 3:20-CV-06153 RAJ
10

11
                                                            PROPOSED ORDER ON AND
12
                                                            GRANTING UNOPPOSED MOTION BY
13                                                          PLAINTIFF TO AMEND BRIEFING
                                                            SCHEDULE
14

15                       Plaintiff,

16         vs.
17
     ANDREW SAUL, as COMMISSIONER OF
18   SOCIAL SECURITY,

19                       Defendant

20

21         PLAINTIFF sought an order on his unopposed motion to amend the briefing schedule by
22
     an extension of the original schedule by 45 days. The Plaintiff has shown good cause for such
23
     an extension.
24
           IT is HEREBY ORDERED that the prior briefing schedule be amended as follows:
25                                                                       Harvey Grad, WSBA 6506
                                                                             Harvey Grad, PS
     PROPOSED ORDER ON UNOPPOSED MOTION BY                           323 Queen Anne Ave. N., Ste. 102
     PLAINTIFF TO AMEND BRIEFING SCHEDULE –                                  Seattle, WA 98109
     page 1                                                        Ph.: 206.331.3927 – Fax: 206.327.9284
                                                                              CP 206.409.9504
            Case 3:20-cv-06153-RAJ Document 10 Filed 04/27/21 Page 2 of 2



1
                                      Was Due                                   Now Due
2
          Plaintiff’s Opening Brief   4/26/21                                   6/10/21
3

4         Defendant’s Brief           5/24/21                                   7/8/21

5         Optional Reply Brief        6/7/21                         7/22/21

6
     ORDERED.
7
          DATED this 27th day of April, 2021.
8

9

10
                                                A
                                                The Honorable Richard A. Jones
11                                              United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                 Harvey Grad, WSBA 6506
                                                                       Harvey Grad, PS
     PROPOSED ORDER ON UNOPPOSED MOTION BY                     323 Queen Anne Ave. N., Ste. 102
     PLAINTIFF TO AMEND BRIEFING SCHEDULE –                            Seattle, WA 98109
     page 2                                                  Ph.: 206.331.3927 – Fax: 206.327.9284
                                                                        CP 206.409.9504
